ORDEN
La Ley Núm. 93 de 30 de julio de 1996 enmendó la Ley Núm. 12 de 24 de julio de 1985, conocida como “Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico”, 3 L.P.R.A. see. 1801 et seq., para incluir a los Jueces entre aquellos obligados a presentar informes financieros ante la Oficina de Ética Gubernamental.
Para conformar el procedimiento seguido por los miem-bros de la Rama Judicial bajo el Canon X de los Cánones del Código de Ética Judicial, 4 L.P.R.A. Ap. IV-A, con las disposiciones de la referida ley, por la presente se adopta el Reglamento Aplicable al Canon X de Ética Judicial sobre los Informes de Actividad Extrajudicial y Financiera de los Jueces, 4 L.P.R.A. Ap. IV-A, C. X n., con las enmiendas siguientes:
Regla 1. Propósito—
Este reglamento se adopta con el propósito de implantar el Canon X de los Cánones de Ética Judicial, según enmendado mediante la Resolución del Tribunal Supremo del 24 de sep-tiembre de 1986, que requiere de todos los jueces presentar anualmente un informe de divulgación financiera (informe). Mediante Resolución de igual fecha se hizo extensivo la aplica-ción de este Reglamento a los funcionarios indicados en el Art. 22(11) del Reglamento de Administración del Sistema de Personal de la Rama Judicial.
*201Regia 2. Período del informe—
Los Jueces deberán someter, en sobre sellado, en original y copia, un informe de divulgación financiera en o antes del 15 de marzo de cada año, el cual deberá cubrir el período del 1ro de enero al 31 de diciembre del año anterior, siempre que hubieren prestado servicios en exceso de sesenta (60) días en dicho año.
Regla 7. Lugar de presentación—
Los jueces del Tribunal Supremo, del Tribunal de Circuito de Apelaciones y del Tribunal de Primera Instancia, los jueces es-peciales y los funcionarios mencionados en el Art. 22(11) del Reglamento de Administración de Personal de la Rama Judicial, presentarán su informe directamente al Secretario del Tribunal Supremo.
Regla 8. Acción en relación con los informes—
Recibido el informe por el Secretario del Tribunal, éste lo examinará y estudiará dentro de un tiempo razonable, utili-zando para ello el asesoramiento profesional y técnico necesario, y oportunamente someterá un informe al Tribunal Supremo con las observaciones que estime pertinentes. Si el Secretario determina que es necesario información adicional, se notificará al juez, quien deberá someter la información requerida dentro del término concedido para ello. Completado este trámite o cualquier otro dispuesto deberá someterlo a la consideración del Tribunal Supremo para la acción correspondiente.
Los acuerdos del Tribunal serán adoptados por mayoría. Si se tratare de uno de sus miembros, éste no intervendrá.

Luego de considerados los informes, el Tribunal Supremo le ordenará al Secretario del Tribunal que los remita al Director de la Oficina de Ética Gubernamental no más tarde del 1ro de mayo de cada año.

Regla 9. Accesibilidad al público—

(6) El Secretario del Tribunal Supremo tendrá la obligación de conservar y custodiar los informes finales por un período no menor de tres (3) años después de que el juez o funcionario haya cesado en su cargo.

Esta Orden entrará en vigor el 1ro de enero de 1997. Lo decretó y firma.
(Fdo.) José A. Andréu García

Juez Presidente

*202Certifico:
(.Fdo.) Mercedes M. Bauermeister

Directora Administrativa de los Tribunales